DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 -12, 14, 23-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over KOVACS et al (20200077358) in view of Wang et al (20220022155).
Regarding claim 1, KOVACS et al discloses, a method for supporting satellite wireless access by a user equipment (UE) to a serving public land mobile network (PLMN) (¶ 0003, fig. 1-4), the method performed by the UE (UE fig. 1-4), the method comprising: 
receiving configuration data from a network node (¶ 0046, a network node, such as AMF, may continuously update the list of TA/RAs and corresponding cell identifiers (IDs) covering each GA, the network node may periodically signal this information i.e., the list of TA/RAs and corresponding cell IDs covering each GA to the UE(s) via broadcast or on-demand),
 wherein the configuration data comprises configuration information for fixed cells and fixed tracking areas in wireless coverage of the communication satellite and associated with the serving PLMN, wherein the fixed cells and the fixed tracking areas are defined as fixed geographic areas and wherein the fixed cells and the fixed tracking areas are defined independently of each other (¶ 0046, 0059 and 0061, continuously updating information including a list of TAs, RAs and corresponding cell IDs covering each GA/satellite in a non-terrestrial network, periodically signaling this updated information to one or more UEs and periodically receiving information including a list of TAs, RAs and corresponding cell IDs covering each GA in a non-terrestrial network); 
obtaining a position of the UE, wherein the position enables a determination by a network entity of a fixed serving cell and a fixed serving tracking area in which the UE is located based on the position of the UE and the configuration information for the fixed cells and the fixed tracking areas (¶ 0011, 0030, 0059, in RRC_IDLE state, the TA can cover one or multiple cells, and be contained within the CN registration area. A TA identifier (TAI) is generated for each TA. One or a list of TAIs are signaled to the UEs when the UEs attach to the network. A Tracking Area Update (TAU) notification is sent by the UEs to notify the AMF of its current location by sending a TAU message (TAU Request message) every time it detects that is had moved to a TA not included in its currently stored TAI list. A periodical TAU notification is sent by the UEs to the AMF, even if no changes in the TA has been detected, in order to indicate their presence in the network); and 
enabling a service operation for the UE by a serving core network for the serving PLMN based on at least one of the fixed serving cell and the fixed serving tracking area (¶ 0011, 0030-0031, 0059, in RRC_IDLE state, the TA can cover one or multiple cells, and be contained within the CN registration area. A TA identifier (TAI) is generated for each TA. One or a list of TAIs are signaled to the UEs when the UEs attach to the network. A Tracking Area Update (TAU) notification is sent by the UEs to notify the AMF of its current location by sending a TAU Request message every time it detects that is had moved to a TA not included in its currently stored TAI list. A periodical TAU notification is sent by the UEs to the AMF, even if no changes in the TA has been detected, in order to indicate their presence in the network. The AMF only needs to be aware of the UE location to the granularity of the Registration Area when a UE is in the CM-IDLE state. If a packet arrives from the internet destined for the UE that is in CM-IDLE state, the AMF attempts to page the UE on all cells belonging to the Registration Area to notify of the arrival of packets destined for it. The RANs that receive the page from the AMF may then transmit a page in the corresponding cells).
KOVACS et al does not specifically disclose receiving configuration data from a network node via a communication satellite.
In the same field of endeavor, Wang et al discloses, receiving configuration data from a network node via a communication satellite (fig. 13, steps 203-204, ¶ 0190-0194, the core network device (such as an AMF) sends the one or more TACs to a satellite node, and then the satellite node broadcasts the TAC to a UE side, the UE periodically listens for a TAC that is broadcast, to obtain the one or more TACs). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KOVACS et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and this avoids, greatly reduces unnecessary TAU, and saves radio resources as taught by Wang et al. 
Regarding claims 10, 23, KOVACS et al and Wang et al disclose in claim 1, further, KOVACS et al discloses, wherein obtaining the position of the UE comprises: obtaining location measurements for downlink signals received from one or more communication satellites, one or more Global Navigation Satellite System (GNSS) satellites, one or more terrestrial base stations or a combination thereof; and determining the position based on the location measurements (¶ 0003, 0011, 0030, 0039, 0095, the mobile terminal geographical location information (GNSS location) is explicitly used in the management of the satellite beams and beam handovers and also Wang et al ¶ 0016-0017).
	Regarding claims 11, 24, KOVACS et al and Wang et al disclose in claim 1, further, KOVACS et al discloses, wherein the serving PLMN comprises a Fifth Generation (5G) PLMN, the network node comprises a satellite NodeB (sNB), an Access and Mobility management Function (AMF) or the communication satellite, and the network entity comprises one of the UE, the communication satellite, a serving sNB, a serving AMF or a Location Management Function (¶ 0030, 0033, 0046, and also Wang et al ¶ 0042, 0160).
	Regarding claims 12, 25, KOVACS et al and Wang et al disclose in claim 1, further, Wang et al disclose discloses, wherein the configuration data is received from the network node via the communication satellite using broadcast or using unicast (Wang et al ¶ 0010-0011 and 0178). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KOVACS et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and this avoids, greatly reduces unnecessary TAU, and saves radio resources as taught by Wang et al.
	 Regarding claim 14, KOVACS et al and Wang et al disclose in claim 1, further, KOVACS et al discloses, a user equipment (UE) configured to support satellite wireless access to a serving public land mobile network (¶ 0003, fig. 1-4), comprising: 
a wireless transceiver (28, fig. 4B) configured to wirelessly communicate with a communication satellite (¶ 0074, fig. 4A-4B); at least one memory (24, fig. 4B); at least one processor (22, fig. 4B) coupled to the wireless transceiver (28, fig. 4B) and the at least one memory (24, fig. 4B), wherein the at least one processor is configured to:
 receive configuration data from a network node, the communication satellite (¶ 0046, a network node, such as AMF, may continuously update the list of TA/RAs and corresponding cell identifiers (IDs) covering each GA, the network node may periodically signal this information i.e., the list of TA/RAs and corresponding cell IDs covering each GA to the UE(s) via broadcast or on-demand), 
wherein the configuration data comprises configuration information for fixed cells and fixed tracking areas in wireless coverage of the communication satellite and associated with the serving PLMN, wherein the fixed cells and the fixed tracking areas are defined as fixed geographic areas and wherein the fixed cells and the fixed tracking areas are defined independently of each other; obtain a position of the UE (¶ 0046, 0059 and 0061, continuously updating information including a list of TAs, RAs and corresponding cell IDs covering each GA/satellite in a non-terrestrial network, periodically signaling this updated information to one or more UEs and periodically receiving information including a list of TAs, RAs and corresponding cell IDs covering each GA in a non-terrestrial network), 
wherein the position enables a determination by a network entity of a fixed serving cell and a fixed serving tracking area in which the UE is located based on the position of the UE and the configuration information for the fixed cells and the fixed tracking areas (¶ 0011, 0030-0031, 0059, in RRC_IDLE state, the TA can cover one or multiple cells, and be contained within the CN registration area. A TA identifier (TAI) is generated for each TA. One or a list of TAIs are signaled to the UEs when the UEs attach to the network. A Tracking Area Update (TAU) notification is sent by the UEs to notify the AMF of its current location by sending a TAU Request message every time it detects that is had moved to a TA not included in its currently stored TAI list. A periodical TAU notification is sent by the UEs to the AMF, even if no changes in the TA has been detected, in order to indicate their presence in the network. The AMF only needs to be aware of the UE location to the granularity of the Registration Area when a UE is in the CM-IDLE state. If a packet arrives from the internet destined for the UE that is in CM-IDLE state, the AMF attempts to page the UE on all cells belonging to the Registration Area to notify of the arrival of packets destined for it. The RANs that receive the page from the AMF may then transmit a page in the corresponding cells); and 
enable a service operation for the UE by a serving core network for the serving PLMN based on at least one of the fixed serving cell and the fixed serving tracking area (¶ 0011, 0030-0031, 0059, in RRC_IDLE state, the TA can cover one or multiple cells, and be contained within the CN registration area. A TA identifier (TAI) is generated for each TA. One or a list of TAIs are signaled to the UEs when the UEs attach to the network. A Tracking Area Update (TAU) notification is sent by the UEs to notify the AMF of its current location by sending a TAU Request message every time it detects that is had moved to a TA not included in its currently stored TAI list. A periodical TAU notification is sent by the UEs to the AMF, even if no changes in the TA has been detected, in order to indicate their presence in the network. The AMF only needs to be aware of the UE location to the granularity of the Registration Area when a UE is in the CM-IDLE state. If a packet arrives from the internet destined for the UE that is in CM-IDLE state, the AMF attempts to page the UE on all cells belonging to the Registration Area to notify of the arrival of packets destined for it. The RANs that receive the page from the AMF may then transmit a page in the corresponding cells).
KOVACS et al does not specifically disclose receiving configuration data from a network node via a communication satellite.
In the same field of endeavor, Wang et al discloses, receiving configuration data from a network node via a communication satellite (fig. 13, steps 203-204, ¶ 0190-0194, the core network device (such as an AMF) sends the one or more TACs to a satellite node, and then the satellite node broadcasts the TAC to a UE side, the UE periodically listens for a TAC that is broadcast, to obtain the one or more TACs). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KOVACS et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and this avoids, greatly reduces unnecessary TAU, and saves radio resources as taught by Wang et al.
Regarding claim 27, KOVACS et al and Wang et al disclose in claim 1, further, KOVACS et al discloses, a user equipment (UE) configured to support satellite wireless access to a serving public land mobile network (PLMN), comprising (fig. 1-4B): 
means for receiving configuration data from a network node (¶ 0046, a network node, such as AMF, may continuously update the list of TA/RAs and corresponding cell identifiers (IDs) covering each GA, the network node may periodically signal this information i.e., the list of TA/RAs and corresponding cell IDs covering each GA to the UE(s) via broadcast or on-demand), 
wherein the configuration data comprises configuration information for fixed cells and fixed tracking areas in wireless coverage of the communication satellite and associated with the serving PLMN, wherein the fixed cells and the fixed tracking areas are defined as fixed geographic areas and wherein the fixed cells and the fixed tracking area are defined independently of each other (¶ 0046, 0059 and 0061, continuously updating information including a list of TAs, RAs and corresponding cell IDs covering each GA/satellite in a non-terrestrial network, periodically signaling this updated information to one or more UEs and periodically receiving information including a list of TAs, RAs and corresponding cell IDs covering each GA in a non-terrestrial network); 
means for obtaining a position of the UE, wherein the position enables a determination by a network entity of a fixed serving cell and a fixed serving tracking area in which the UE is located based on the position of the UE and the configuration information for the fixed cells and the fixed tracking areas (¶ 0011, 0030-0031, 0059, in RRC_IDLE state, the TA can cover one or multiple cells, and be contained within the CN registration area. A TA identifier (TAI) is generated for each TA. One or a list of TAIs are signaled to the UEs when the UEs attach to the network. A Tracking Area Update (TAU) notification is sent by the UEs to notify the AMF of its current location by sending a TAU Request message every time it detects that is had moved to a TA not included in its currently stored TAI list. A periodical TAU notification is sent by the UEs to the AMF, even if no changes in the TA has been detected, in order to indicate their presence in the network. The AMF only needs to be aware of the UE location to the granularity of the Registration Area when a UE is in the CM-IDLE state. If a packet arrives from the internet destined for the UE that is in CM-IDLE state, the AMF attempts to page the UE on all cells belonging to the Registration Area to notify of the arrival of packets destined for it. The RANs that receive the page from the AMF may then transmit a page in the corresponding cells); and 
means for enabling a service operation for the UE by a serving core network for the serving PLMN based on at least one of the fixed serving cell and the fixed serving tracking area (¶ 0011, 0030-0031, 0059, in RRC_IDLE state, the TA can cover one or multiple cells, and be contained within the CN registration area. A TA identifier (TAI) is generated for each TA. One or a list of TAIs are signaled to the UEs when the UEs attach to the network. A Tracking Area Update (TAU) notification is sent by the UEs to notify the AMF of its current location by sending a TAU Request message every time it detects that is had moved to a TA not included in its currently stored TAI list. A periodical TAU notification is sent by the UEs to the AMF, even if no changes in the TA has been detected, in order to indicate their presence in the network. The AMF only needs to be aware of the UE location to the granularity of the Registration Area when a UE is in the CM-IDLE state. If a packet arrives from the internet destined for the UE that is in CM-IDLE state, the AMF attempts to page the UE on all cells belonging to the Registration Area to notify of the arrival of packets destined for it. The RANs that receive the page from the AMF may then transmit a page in the corresponding cells).
KOVACS et al does not specifically disclose receiving configuration data from a network node via a communication satellite.
In the same field of endeavor, Wang et al discloses, receiving configuration data from a network node via a communication satellite (fig. 13, steps 203-204, ¶ 0190-0194, the core network device (such as an AMF) sends the one or more TACs to a satellite node, and then the satellite node broadcasts the TAC to a UE side, the UE periodically listens for a TAC that is broadcast, to obtain the one or more TACs). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KOVACS et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and this avoids, greatly reduces unnecessary TAU, and saves radio resources as taught by Wang et al.
	Regarding claim 28, KOVACS et al and Wang et al disclose in claim 1, further, KOVACS et al discloses, a non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in a user equipment (UE) to support satellite wireless access to a serving public land mobile network (fig. 1-4B), comprising: 
program code to receive configuration data from a network node (¶ 0046, a network node, such as AMF, may continuously update the list of TA/RAs and corresponding cell identifiers (IDs) covering each GA, the network node may periodically signal this information i.e., the list of TA/RAs and corresponding cell IDs covering each GA to the UE(s) via broadcast or on-demand), 
wherein the configuration data comprises configuration information for fixed cells and fixed tracking areas in wireless coverage of the communication satellite and associated with the serving PLMN, wherein the fixed cells and the fixed tracking areas are defined as fixed geographic areas and wherein the fixed cells and the fixed tracking area are defined independently of each other (¶ 0046, 0059 and 0061, continuously updating information including a list of TAs, RAs and corresponding cell IDs covering each GA/satellite in a non-terrestrial network, periodically signaling this updated information to one or more UEs and periodically receiving information including a list of TAs, RAs and corresponding cell IDs covering each GA in a non-terrestrial network); 
program code to obtain a position of the UE, wherein the position enables a determination by a network entity of a fixed serving cell and a fixed serving tracking area in which the UE is located based on the position of the UE and the configuration information for the fixed cells and the fixed tracking areas (¶ 0011, 0030-0031, 0059, in RRC_IDLE state, the TA can cover one or multiple cells, and be contained within the CN registration area. A TA identifier (TAI) is generated for each TA. One or a list of TAIs are signaled to the UEs when the UEs attach to the network. A Tracking Area Update (TAU) notification is sent by the UEs to notify the AMF of its current location by sending a TAU Request message every time it detects that is had moved to a TA not included in its currently stored TAI list. A periodical TAU notification is sent by the UEs to the AMF, even if no changes in the TA has been detected, in order to indicate their presence in the network. The AMF only needs to be aware of the UE location to the granularity of the Registration Area when a UE is in the CM-IDLE state. If a packet arrives from the internet destined for the UE that is in CM-IDLE state, the AMF attempts to page the UE on all cells belonging to the Registration Area to notify of the arrival of packets destined for it. The RANs that receive the page from the AMF may then transmit a page in the corresponding cells); and 
program code to enable a service operation for the UE by a serving core network for the serving PLMN based on at least one of the fixed serving cell and the fixed serving tracking area (¶ 0011, 0030-0031, 0059, in RRC_IDLE state, the TA can cover one or multiple cells, and be contained within the CN registration area. A TA identifier (TAI) is generated for each TA. One or a list of TAIs are signaled to the UEs when the UEs attach to the network. A Tracking Area Update (TAU) notification is sent by the UEs to notify the AMF of its current location by sending a TAU Request message every time it detects that is had moved to a TA not included in its currently stored TAI list. A periodical TAU notification is sent by the UEs to the AMF, even if no changes in the TA has been detected, in order to indicate their presence in the network. The AMF only needs to be aware of the UE location to the granularity of the Registration Area when a UE is in the CM-IDLE state. If a packet arrives from the internet destined for the UE that is in CM-IDLE state, the AMF attempts to page the UE on all cells belonging to the Registration Area to notify of the arrival of packets destined for it. The RANs that receive the page from the AMF may then transmit a page in the corresponding cells).
KOVACS et al does not specifically disclose receiving configuration data from a network node via a communication satellite.
In the same field of endeavor, Wang et al discloses, receiving configuration data from a network node via a communication satellite (fig. 13, steps 203-204, ¶ 0190-0194, the core network device (such as an AMF) sends the one or more TACs to a satellite node, and then the satellite node broadcasts the TAC to a UE side, the UE periodically listens for a TAC that is broadcast, to obtain the one or more TACs). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KOVACS et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and this avoids, greatly reduces unnecessary TAU, and saves radio resources as taught by Wang et al.
Claims 13, 26 are rejected under 35 U.S.C. 103 as being unpatentable over KOVACS et al (20200077358) in view of Wang et al (20220022155) and Nylander et al (20090016274).
	Regarding claims 13, 26, KOVACS et al and Wang et al disclose in claim 1, further, KOVACS et al discloses, the handover and paging aspects identified as having impact on NR are summarized in 3GPP RP-180658. In NR operating terrestrially, a UE camps on a cell that may be uniquely identified by the RAN from which the UE is receiving the radio signals from. A collection of cells is referred to as a Tracking Area (TA) and a collection of Tracking Areas is referred to as a Registration Area (RA). A cell may belong to both a Tracking Area and a Registration Area (¶ 0029).
KOVACS et al and Wang et al do not specifically disclose an emergency services call from the UE to a Public Safety Answering Point (PSAP), delivery of a wireless emergency alert (WEA) message to the UE.
In the same field of endeavor, Nylander et al discloses, an emergency services call from the UE to a Public Safety Answering Point (PSAP), delivery of a wireless emergency alert (WEA) message to the UE (¶ 0009, 0022-0024). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KOVACS and Wang by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and the method enables a differentiated handling of emergency calls and normal calls as taught by Nylander et al.
Allowable Subject Matter
Claims 4-9 and 15-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAWAR IQBAL/Primary Examiner, Art Unit 2643